t c summary opinion united_states tax_court craig f and lynn m rehberg petitioners v commissioner of internal revenue respondent docket no 16822-03s filed date craig f rehberg pro_se lisa m oshiro for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue this matter is before the court on the parties’ cross- motions for partial summary_judgment under rule the issue for decision is whether petitioners are liable for a tax_liability that petitioners reported on their form 1040x amended u s individual_income_tax_return for the taxable_year amended_return we hold that they are accordingly as explained in detail below we shall grant respondent’s motion for partial summary_judgment and deny petitioners’ motion for partial summary_judgment background the record establishes and or the parties do not dispute the following at the time that the petition was filed petitioners hereinafter referred to individually as mr rehberg or mrs rehberg resided in bothell washington on date petitioners sold their home near seattle washington petitioners realized a gain of dollar_figure from the sale of their home on or about date petitioners timely filed a joint all rule references are to tax_court rules_of_practice and procedure the evidence indicates that petitioners sold the house because they needed funds for mrs rehberg’s extensive medical bills since mrs rehberg has been suffering from progressive-remissive multiple sclerosis all amounts are rounded to the nearest dollar form_1040 u s individual_income_tax_return for the taxable_year tax_return on their tax_return petitioners excluded from gross_income their dollar_figure capital_gain by way of explanation they attached form_2119 sale of your home to their tax_return on line of form_2119 petitioners marked yes to the question if you haven’t replaced your home do you plan to do so within the replacement_period petitioners however did not purchase a replacement home within the replacement_period on date petitioners filed an amended_return for the taxable_year on the amended_return petitioners reported the dollar_figure capital_gain from the sale of their primary residence and the tax due of dollar_figure on the additional income in part ii explanation of changes to income deductions and credits of the amended instructions for form_2119 set forth additional filing_requirements which state in pertinent part you must file form 1040x amended u s individual_income_tax_return for the year_of_sale with the second form_2119 attached if any of the following apply you planned to replace your home when you filed your tax_return but did not do so within the replacement_period for the year in issue the replacement_period begin sec_2 years before the date of the sale of a taxpayer’s principal_residence and end sec_2 years after such date sec_1034 return petitioners stated taxpayer sic sold their home in and reported the sale on form_2119 attached to the original return the taxpayers have not replaced their home within the time limit proscribed sic by law and are amending their returns to report the gain on the sale of the home on instead of petitioners did not enclose payment with their amended_return of any part of the liability reported therein on date respondent assessed against petitioners income_tax in the amount of dollar_figure as well as interest as provided by law for the taxable_year we shall refer to the unpaid balance of the assessment for the taxable_year as well as any accrued interest as provided by law as petitioners’ unpaid liability see 120_tc_114 on or about that same time respondent sent petitioners a notice of balance due informing them that they had a liability for and requesting that they pay it petitioners did not make any payment on date respondent sent petitioners a final notice there is nothing in the record to explain petitioners’ reference to their return generally when a return of tax is made and an amount of tax is shown on the return the person making the return shall without assessment or notice_and_demand pay such tax at the time and place the return is filed sec_6151 we note that respondent based the assessment on petitioners’ amended_return sec_6201 respondent did not therefore need to send petitioners a notice_of_deficiency for the taxable_year of intent to levy and notice of your right to a hearing concerning petitioners’ unpaid liability on date petitioners timely filed with respondent form request for a collection_due_process_hearing on date mr rehberg attended an administrative hearing conducted at respondent’s appeals_office in seattle washington throughout petitioners’ appeals consideration the parties exchanged substantial correspondence concerning petitioners’ distressed financial situation and collection alternatives on date the appeals_office sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination concerning petitioners’ unpaid liability in the notice_of_determination the appeals_office stated that respondent’s determination to proceed with collection by way of levy should be sustained on date petitioners filed a petition for lien or levy action under code sec_6320 or sec_6330 challenging respondent’s determinationdollar_figure in the petition petitioners state liability is for capital_gains taxes on our primary residence -asking for relief under law for one time exclusion of capital_gains_tax for sale of residence the petition was timely mailed to the court on date sec_6330 sec_7502 lynn m rehberg has chronic illness probable multiple sclerosis since this led to sale of house and contributed greatly to our financial burden -possibly past year deadline for collecting the tax as stated the parties filed cross-motions for partial summary_judgment the issue for decision in this opinion is whether petitioners are liable for their unpaid liability discussion a partial summary adjudication may be made that does not dispose_of all the issues in a case if it is shown inter alia that there is no genuine issue of material fact with respect to the question on which partial summary adjudication is sought rule b 98_tc_518 affd 17_f3d_965 7th cir based on our review of the record we are satisfied that there is no genuine issue as to any material fact and that partial summary_judgment may be rendered as a matter of law a taxpayer may challenge the existence or amount of the underlying tax_liability in a levy case if the taxpayer did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute such tax_liability sec_6330 as effective for collection actions initiated after date 122_tc_1 in the instant case petitioners may challenge their underlying liability because they did not receive a statutory_notice_of_deficiency for or otherwise have an opportunity to dispute their unpaid liability for that year consequently we shall review de novo 114_tc_604 for the year in issue sec_1034 provides in general for the complete nonrecognition of gain if the replacement residence having a cost at least equal to the adjusted sale price of the old residence was purchased within years before or after the sale of the old principal residencedollar_figure sec_1034 governs the statutory period for the assessment of any deficiency attributable to a gain from the sale of a taxpayer’s primary residence sec_1034 provides in pertinent part as follows the statutory period for the assessment of any deficiency attributable to any part of such gain shall not expire before the expiration of years from the date the secretary is notified by the taxpayer in such manner as the secretary may by regulations prescribe of-- b the taxpayer’s intention not to purchase a new residence within the period specified in subsection a or sec_312 of the taxpayer_relief_act_of_1997 tra publaw_105_34 111_stat_839 repealed the sec_1034 rollover provision generally effective for sales and exchanges of principal residences after date tra sec_312 111_stat_836 replaced the sec_1034 rollover provision with a revised and expanded sec_121 generally effective for sales and exchanges after date c a failure to make such purchase within such period and such deficiency may be assessed before the expiration of such 3-year period notwithstanding the provisions of any other law or rule_of law which would otherwise prevent such assessment emphasis added petitioners do not dispute that their tax_liability was what they themselves reported on their amended_return petitioners first contend however that respondent assessed them for their unpaid liability beyond the 3-year period of limitations for assessment see sec_6501 in support of this contention petitioners contend that the 3-year period of limitations began on or about date when petitioners filed their tax_return and expired on or about date respondent however argues that the assessment of petitioners’ unpaid liability was timely under sec_1034 we agree with respondent on or about date petitioners timely filed their tax_return notifying respondent of their intention to roll over the gain from the sale of their home into a new residence see sec_1034 petitioners however did not at any time roll over their gain into the purchase of a new home on date petitioners filed an amended_return notifying respondent that they failed to purchase a replacement home within the specified time period under sec_1034 and petitioners reported the gain realized from the sale of their home in on date respondent assessed against petitioners the amount of tax reported on their amended_return as such the assessment in this case is attributable in its entirety to the gain that petitioners realized on the sale of their home in the period of limitation for the assessment of such gain is therefore governed by sec_1034 applying sec_1034 to the facts of this case respondent’s 3-year period of limitations to assess the tax for the taxable_year began on date when petitioners notified respondent that they failed to purchase a replacement home respondent assessed petitioners on date we conclude that respondent’s assessment of petitioners’ unpaid liability was made within the period of limitations in the alternative petitioners request an exemption under the tax law allowing a one-time exclusion of the capital_gains_tax resulting from the sale of a residence in their motion petitioners state in pertinent part as follows a the sale of the petitioner’s residence was for medical concerns to the petitioner’s understanding the one time exclusion tax law was enacted in part to allow homeowners the use of the capital_gains from their primary residence to pay medical_expenses the petitioner’s have met this intent of the law respondent however contends that petitioners do not qualify for for the year in issue sec_121 provides a taxpayer who attained the age of a one-time exclusion_of_gain up to dollar_figure from the sale of a principal_residence we note that petitioners had not attained the age of in the one-time exclusion under the tax law we agree with respondent in general tra sec_312 111_stat_836 amended sec_121 of the internal_revenue_code to allow a taxpayer to exclude from income up to dollar_figure dollar_figure for married individuals filing jointly of gain on the sale of a residence further tra sec_312 provided a prorated exclusion by reason of a change in place health or unforeseen circumstances sec_312 of tra is effective for sales and exchanges after date tra sec_312 111_stat_841 in the instant case petitioners sold their home on date petitioners however did not purchase a replacement home because they exhausted their finances on mrs rehberg’s medical bills petitioners contend that using the gain from the sale of their home to pay for medical_expenses comports with the the intent of tra unfortunately petitioners’ date of sale is well before date which is the effective date of tra although we are sympathetic to petitioners’ plight this court is without authority to extend the effective date of tra to afford petitioners the benefits provided under the statute 141_fsupp2d_611 w d n c denying relief to a taxpayer who sold her home on date see eg henry v commissioner tcmemo_1982_469 n the courts are without authority to weigh the merits of the events precipitating delay to determine whether the time limits may be waived or extended we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude they are without merit in conclusion we think it appropriate to observe that we found taxpayers to be very conscientious taxpayers who obviously take their federal tax responsibilities quite seriously we are sympathetic to the hardship that mrs rehberg’s medical_condition has brought to petitioners’ lives and we acknowledge that petitioners used their capital_gains for laudable purposes nevertheless we are constrained to grant respondent’s motion based on the applicable law for the reasons stated we shall grant respondent’s motion for partial summary_judgment and deny petitioners’ motion for partial summary_judgment in closing we note that petitioners have offered a collection alternative in the form of an offer_in_compromise which respondent is currently evaluating if the parties are unable to agree on this or another collection alternative then the court will in due course calendar this case for trial on all relevant issues other than the existence or amount of petitioners’ underlying tax_liability reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order will be issued
